Order filed May 6, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00786-CV
                                   ____________

   MARK YOUNG D/B/A TEXCORE CONSTRUCTION SPECIALTIES,
                          Appellant

                                        V.

               TRENTHAM CONSTRUCTION, INC., Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-44044

                                   ORDER

      Appellant’s brief was due April 29, 2021. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before June 1, 2021 the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM



Panel Consists of Justices Wise, Jewell, and Spain.